Exhibit 10.148
Executed Version
Amendment to Employment Agreement
     This Amendment to Employment Agreement (the “Agreement”) is entered into
effective this 17th day of December 2008 (the “Effective Date”), by and between
Lam Research Corporation, a Delaware corporation (the “Company”), and Stephen G.
Newberry (the “Executive”).
Recitals
          Whereas, the Executive and the Company (the “Parties”) previously
entered into an employment agreement dated January 1, 2003 (the “Employment
Agreement”); and
          Whereas, in order to address certain potential adverse tax
consequences that may arise under Section 409A of the Internal Revenue Code of
1986, as amended, the Parties desire to amend the Employment Agreement.
          Now, Therefore, in consideration of the promises and mutual covenants
herein and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the Parties agree as follows:
          1. Amendment to Section 6(a)(2)(A). Section 6(a)(2)(A) of the
Employment Agreement is deleted in its entirety and replaced with the following:
     “Involuntary Termination Severance Benefits. (A) Executive shall be
entitled to a lump sum payment equal to fifteen (15) months of salary within
10 days following the effective date of termination. Executive shall be entitled
to receive within 10 days following the effective date of termination any bonus
earned prior to the effective date of termination.”
          2. Amendment to Section 7(c). Section 7(c) of the Employment Agreement
is deleted in its entirety and replaced with the following:
               “(c) Involuntary Termination. “Involuntary Termination” shall
mean:

  (i)   the continued assignment to the Executive of any duties or the continued
significant change in the Executive’s duties, either of which is substantially
inconsistent with the Executive’s duties immediately prior to such assignment or
change for a period of thirty (30) days after notice thereof from the Executive
to the Board setting forth in reasonable detail the respects in which Executive
believes such assignments or duties are significantly inconsistent with the
Executive’s prior duties;     (ii)   a material reduction in the Executive’s
Base Compensation, other than any such reduction which is part of, and generally
consistent with, a general reduction of officer salaries;

 



--------------------------------------------------------------------------------



 



  (iii)   a material reduction by the Company in the kind or level of employee
benefits (other than salary) to which the Executive is entitled immediately
prior to such reduction with the result that the Executive’s overall benefits
package (other than salary) is substantially reduced (other than any such
reduction applicable to officers of the Company generally);     (iv)   the
relocation of the Company’s principal executive office to a location more than
fifty (50) miles from its present location but only if the Executive is required
to change his principal place of employment to such newlocation;     (v)   any
termination of the Executive’s employment by the Company other than for Cause,
Disability or death;     (vi)   the failure of the Company to obtain the
assumption of this Agreement by any successors contemplated in Section 8 below;
or     (vii)   any material breach by the Company of any material provision of
this Agreement;

provided, that none of the foregoing shall constitute Involuntary Termination to
the extent the Executive has agreed thereto; and provided, further, that the
foregoing shall constitute Involuntary Termination only if and to the extent
that (i) within 90 days of the occurrence of the events giving rise to an
Involuntary Termination, the Executive provides written notice to the Company
setting forth in reasonable detail such facts which Executive believes
constitute Involuntary Termination and (ii) any circumstances constituting
Involuntary Termination remain uncured for a period of thirty (30) days
following the Company’s receipt of such written notice.”
          3. Amendment to Section 4. The following text is incorporated into the
Employment Agreement as new Section 15:
               “15. Compliance with Section 409A of the Code. Notwithstanding
anything herein to the contrary, (i) if at the time of Executive’s termination
of employment with the Company, Executive is a “specified employee” as defined
in Section 409A of the Code and the deferral of the commencement of any payments
or benefits otherwise payable hereunder as a result of such termination of
employment is necessary in order to prevent any accelerated or additional tax
under Section 409A of the Code, then the Company will defer the commencement of
the payment of any such payments or benefits hereunder (without any reduction in
such payments or benefits ultimately paid or provided to Executive) until the
date that is six months following Executive’s termination of employment with the
Company (or the earliest date as is permitted under Section 409A of the Code)
and (ii) if any other

2



--------------------------------------------------------------------------------



 



payments or other benefits due to Executive hereunder could cause the
application of an accelerated or additional tax under Section 409A of the Code,
such payments or other benefits shall be deferred if deferral will make such
payment or other benefits compliant under Section 409A of the Code, or otherwise
such payment or other benefits shall be restructured, to the extent possible, in
a manner, determined by the Company, that does not cause such an accelerated or
additional tax. The Company shall consult with Executive in good faith regarding
the implementation of this Section 15; provided, that neither the Company nor
any of its employees or representatives shall have any liability to Executive
with respect thereto. For purposes of Section 409A of the Code, the right to a
series of installment payments under this Agreement shall be treated as a right
to a series of separate payments. Notwithstanding anything to the contrary
herein and solely with respect to the payment of amounts or benefits that are
nonqualified deferred compensation subject to Section 409A of the Code, a
termination of employment shall not be deemed to have occurred for purposes of
any provision of this Agreement providing for the payment of such amounts or
benefits upon or following a termination of employment unless such termination
is also a “Separation from Service” within the meaning of Section 409A of the
Code and, for purposes of any such provision of this Agreement, references to a
“resignation,” “termination,” “termination of employment” or like terms shall
mean Separation of Service. Notwithstanding anything to the contrary herein,
except to the extent any expense, reimbursement or in-kind benefit provided
pursuant to this Agreement does not constitute a “deferral of compensation”
within the meaning of Section 409A of the Code: (A) the amount of expenses
eligible for reimbursement or in-kind benefits provided to Executive during any
calendar year will not affect the amount of expenses eligible for reimbursement
or in-kind benefits provided to Executive in any other calendar year, (B) the
reimbursements for expenses for which Executive is entitled to be reimbursed
shall be made on or before the last day of the calendar year following the
calendar year in which the applicable expense is incurred, and (C) the right to
payment or reimbursement or in-kind benefits may not be liquidated or exchanged
for any other benefit.”
               4. Affirmation. Except as amended hereby, the Employment
Agreement remains in full force and effect and is reaffirmed and ratified in its
entirety hereby.
               5. Governing Law. This Agreement shall be governed by and
construed in accordance with the laws of the State of California, without regard
to conflicts of laws provisions thereof.
               6. Counterparts. This Agreement may be signed in counterparts,
each of which shall be an original, with the same effect as if the signatures
thereto and hereto were upon the same instrument.
[continued on the next page]

3



--------------------------------------------------------------------------------



 



               7. Entire Agreement and Modification. This Agreement contains the
entire agreement between the parties concerning the subject matter hereof and
supersedes all prior agreements between the parties with respect thereto. This
Agreement may not be amended except by a written agreement executed by each
party.
                    IN WITNESS WHEREOF, the Parties have duly executed this
Agreement effective as of the day and year first written above.

                  Lam Research Corporation    
 
           
 
  By:   /s/ Sarah A. O’Dowd
 
   
 
           
 
  Name:   Sarah A. O’Dowd    
 
           
 
  Title:   Group Vice President and Chief Legal Officer    

/s/ Stephen G. Newberry                              
Stephen G. Newberry

4